Case 1:19-cv-23821-CMA Document 28 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-23821-CIV-ALTONAGA/Goodman

  BLAS RAMON AQUINO,

          Plaintiff,
  v.

  MASTEC, INC., et al.,

        Defendants.
  ___________________________/
                                                   ORDER

          THIS CAUSE came before the Court on Magistrate Judge Goodman’s Report and

  Recommendations on FLSA Settlement [ECF No. 27], entered on September 2, 2020. The parties

  seek approval of their Settlement Agreement and General Release (the “Agreement”) [ECF No.

  22-1], 1 which includes a provision for the award of attorney’s fees. The Report recommends the

  Court find “the parties’ settlement agreement is fair and reasonable, approve the settlement, and

  dismiss this action with prejudice.” (Report 3). The Report also recommends the Court “reserve

  jurisdiction to enforce the terms of the parties’ settlement, close the case, and deny all pending

  motions as moot.” (Id. (bold omitted)). The parties did not object to the Report. The Court agrees

  with the Report’s recommendations. Accordingly, it is

          ORDERED AND ADJUDGED as follows:

          1. The Report and Recommendations on FLSA Settlement [ECF No. 27] is ADOPTED.



  1
   The Agreement contains a confidentiality provision. (See Agreement ¶ 6). Where the Court must approve
  a settlement, the agreement becomes a part of the judicial record, and therefore may not be deemed
  confidential even if the parties so consent. See Jessup v. Luther, 277 F.3d 926, 929–30 (7th Cir. 2002).
  Accordingly, parties may not submit a settlement agreement under seal or seek its review in camera unless
  there is a compelling interest in secrecy. See id. at 928. While paragraph 6 of the Agreement seems to
  indicate the parties seek to maintain the Agreement’s confidentiality, the parties did not file the Agreement
  under seal, so it appears on the public docket.
Case 1:19-cv-23821-CMA Document 28 Entered on FLSD Docket 09/08/2020 Page 2 of 2
                                              CASE NO. 19-23821-CIV-ALTONAGA/Goodman


            The parties’ Joint Motion Requesting Order Approving Settlement Agreement and to

            Dismiss Lawsuit with Prejudice [ECF No. 22] is GRANTED.

        2. The Settlement Agreement and General Release [ECF No. 22-1] between Plaintiff,

            Blas Ramon Aquino, and Defendants, MasTec, Inc., MasTec North America, Inc., and

            MasTec Services Company, Inc., which has been duly filed as a record of the Court, is

            APPROVED in its entirety.

        3. This case is DISMISSED with prejudice, with each party to bear its own costs and

            attorney’s fees except as otherwise agreed.

        4. All pending motions are DENIED as moot.

        5. The Court retains jurisdiction to enforce the terms of the Settlement Agreement and

            General Release

        DONE AND ORDERED in Miami, Florida, this 8th day of September, 2020.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
